UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended August 31, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto Commission File Number: 001-31913 NOVAGOLD RESOURCES INC. (Exact Name of Registrant as Specified in Its Charter) British Columbia N/A (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 789 West Pender Street, Suite 720 Vancouver, British Columbia Canada V6C 1H2 (Address of Principal Executive Offices) (Zip Code) (604) 669-6227 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of October 6, 2014, the Company had 317,288,472 Common Shares, no par value, outstanding. NOVAGOLD RESOURCES INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 This Quarterly Report on Form10-Q contains forward-looking statements or information within the meaning of Canadian securities laws and the United States Private Securities Litigation Reform Act of 1995 concerning anticipated results and developments in our operations in future periods, planned exploration activities, the adequacy of our financial resources and other events or conditions that may occur in the future.These forward-looking statements may include statements regarding perceived merit of properties, exploration results and budgets, mineral reserves and resource estimates, work programs, capital expenditures, operating costs, cash flow estimates, production estimates and similar statements relating to the economic viability of a project, timelines, strategic plans, including our plans and expectations relating to the Donlin Gold and Galore Creek projects, completion of transactions, market prices for precious and base metals, or other statements that are not statements of fact.These statements relate to analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management.Statements concerning mineral resource estimates may also be deemed to constitute “forward-looking statements” to the extent that they involve estimates of the mineralization that will be encountered if the property is developed. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, identified by words or phrases such as “expects”, “is expected”, “anticipates”, “believes”, “plans”, “projects”, “estimates”, “assumes”, “intends”, “strategy”, “goals”, “objectives”, “potential”, “possible” or variations thereof or stating that certain actions, events, conditions or results “may”, “could”, “would”, “should”, “might” or “will” be taken, occur or be achieved, or the negative of any of these terms and similar expressions) are not statements of historical fact and may be forward-looking statements. Forward-looking statements are based on a number of material assumptions, including those listed below, which could prove to be materially incorrect: · our ability to achieve production at any of our mineral exploration and development properties; · estimated capital costs, operating costs, production and economic returns; · estimated metal pricing, metallurgy, mineability, marketability and operating and capital costs, together with other assumptions underlying our resource and reserve estimates; · our expected ability to develop adequate infrastructure and that the cost of doing so will be reasonable; · assumptions that all necessary permits and governmental approvals will be obtained; · assumptions made in the interpretation of drill results, the geology, grade and continuity of our mineral deposits; · our expectations regarding demand for equipment, skilled labor and services needed for exploration and development of mineral properties; and · our activities will not be adversely disrupted or impeded by development, operating or regulatory risks. Forward-looking statements are subject to a variety of known and unknown risks, uncertainties and other factors that could cause actual events or results to differ from those reflected in the forward-looking statements, including, without limitation: · uncertainty of whether there will ever be production at our mineral exploration and development properties; · uncertainty of estimates of capital costs, operating costs, production and economic returns; · uncertainties related to the assumptions underlying our resource and reserve estimates, such as metal pricing, metallurgy, mineability, marketability and operating and capital costs; · risks related to our ability to commence production and generate material revenues or obtain adequate financing for our planned exploration and development activities; · risks related to our ability to finance the development of our mineral properties through external financing, strategic alliances, the sale of property interests or otherwise; · risks related to the third parties on which we depend for our exploration and development activities; · dependence on cooperation of joint venture partners in exploration and development of properties; · credit, liquidity, interest rate and currency risks; · risks related to market events and general economic conditions; · uncertainty related to inferred mineral resources; · risks and uncertainties relating to the interpretation of drill results, the geology, grade and continuity of our mineral deposits; · risks related to lack of infrastructure required to develop, construct, and operate our mineral properties; · mining and development risks, including risks related to infrastructure, accidents, equipment breakdowns, labor disputes or other unanticipated difficulties with, or interruptions in, development, construction or production; · the risk that permits and governmental approvals necessary to develop and operate mines on our properties will not be available on a timely basis, subject to reasonable conditions, or at all; · commodity price fluctuations; · risks related to governmental regulation and permits, including environmental regulation; · risks related to the need for reclamation activities on our properties and uncertainty of cost estimates related thereto; · uncertainty related to title to our mineral properties; · uncertainty related to unsettled aboriginal rights and title in British Columbia; · our history of losses and expectation of future losses; · uncertainty as to the outcome of potential litigation; · uncertainty inherent in litigation including the effects of discovery of new evidence or advancement of new legal theories, the difficulty of predicting decisions of judges and juries and the possibility that decisions may be reversed on appeal; · risks related to default under our unsecured convertible notes; · risks related to our majority shareholder; · risks related to increases in demand for equipment, skilled labor and services needed for exploration and development of mineral properties, and related cost increases; · increased competition in the mining industry; · our need to attract and retain qualified management and technical personnel; · risks related to our current practice of not using hedging arrangements; · uncertainty as to our ability to acquire additional commercially mineable mineral rights; · risks related to the integration of potential new acquisitions into our existing operations; · risks related to unknown liabilities in connection with acquisitions; · risks related to conflicts of interests of some of the directors of the Company; · risks related to global climate change; · risks related to opposition to our operations at our mineral exploration and development properties from non-governmental organizations or civil society; · uncertainty as to our ability to maintain the adequacy of internal control over financial reporting as per the requirements of the Sarbanes-Oxley Act; and · increased regulatory compliance costs relating to the Dodd-Frank Act. This list is not exhaustive of the factors that may affect any of our forward-looking statements.Forward-looking statements are statements about the future and are inherently uncertain, and our actual achievements or other future events or conditions may differ materially from those reflected in the forward-looking statements due to a variety of risks, uncertainties and other factors, including, without limitation, those referred to in this Quarterly Report on Form10-Q under the heading “Risk Factors” and elsewhere. Our forward-looking statements contained in this Quarterly Report on Form10-Q are based on the beliefs, expectations and opinions of management as of the date of this report.We do not assume any obligation to update forward-looking statements if circumstances or management’s beliefs, expectations or opinions should change, except as required by law.For the reasons set forth above, investors should not place undue reliance on forward-looking statements. PART I - FINANCIAL INFORMATION Item 1.Financial Statements NOVAGOLD RESOURCES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, US dollars in thousands) At August 31, At November 30, ASSETS Cash and cash equivalents $ $ Investments (note 4) Other assets Current assets Investments (note 4) Investment in affiliates (note 5) Mineral properties Deferred income taxes Other assets Total assets $ $ LIABILITIES Accounts payable and accrued liabilities $ $ Debt (note 6) — Derivative liabilities (note 7) 58 — Other liabilities Current liabilities Debt (note 6) Derivative liabilities (note 7) — 83 Deferred income taxes Total liabilities Commitments and contingencies (note 14) EQUITY Common shares Contributed surplus Accumulated deficit ) ) Accumulated other comprehensive income Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. These condensed consolidated interim financial statements are authorized for issue by the Board of Directors on October 7, 2014. They are signed on the Company’s behalf by: /s/ Gregory A. Lang, Director /s/ Anthony Walsh, Director 1 NOVAGOLD RESOURCES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF LOSS (Unaudited, US dollars in thousands except per share amounts) Three months ended August 31, Nine months ended August 31, Operating expenses: General and administrative (note 9) $ Equity loss of affiliates (note 5) Depreciation 9 10 27 29 Write-down of assets — — Loss from operations ) Other income (expense): Interest income Interest expense ) Foreign exchange gain 29 Gain (loss) on derivative liabilities (note 7) — ) 25 Write-down of marketable equity securities — ) — ) Other — ) — — ) Loss before income taxes ) Income tax (expense) recovery (1 ) — 5 — Net loss $ ) $ ) $ ) $ ) Loss per common share Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding Basic and diluted (thousands) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 2 NOVAGOLD RESOURCES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF COMPREHENSIVE LOSS (Unaudited, US dollars in thousands) Three months ended August 31, Nine months ended August 31, Net loss $ ) $ ) $ ) $ ) Items that may be reclassified to Net loss: Unrealized gains (losses) on marketable securities Unrealized holding gains (losses) during period 26 ) ) Reclassification adjustment for losses included in net income — — Net unrealized gain, net of $(1), $(3), $5 and $(30) tax expense (recovery) 26 Foreign currency translation adjustments ) Other comprehensive loss ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 3 NOVAGOLD RESOURCES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS (Unaudited, US dollars in thousands) Three months ended August 31, Nine months ended August 31, Operating activities: Net loss $ ) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 9 10 27 29 Deferred income taxes 1 — (5 ) — Foreign exchange (gain) loss ) Share-based compensation Equity losses of affiliates Loss (gain) on derivative liabilities — 12 ) ) Write-down of assets — — Other Withholding tax paid on share-based compensation — — ) ) Net change in operating assets and liabilities (note 11) ) Net cash used in operations ) Investing activities: Additions to property and equipment — — ) — Proceeds from term deposits — — Purchases of term deposits ) Funding of affiliates ) Net cash provided from (used in) investing activities ) ) ) Financing activities: Proceeds from share issuance, net — — — Repayment of debt — — — ) Net cash used in financing activities — — — ) Effect of exchange rate changes on cash ) Decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 4 NOVAGOLD RESOURCES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF EQUITY (Unaudited, US dollars and shares in thousands) Common shares Contributed Accumulated Accumulated other comprehensive Total Shares Amount surplus deficit income equity November30, 2012 $ $ $ ) $ $ Net loss — — — ) — ) Other comprehensive loss — ) ) Warrants exercised ) — — Share-based compensation and related share issuances — — November30, 2013 $ $ $ ) $ $ Net loss — — — ) — ) Other comprehensive loss — ) ) Share-based compensation and related share issuances — — August 31, 2014 $ $ $ ) $ $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 5 NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION NOVAGOLD RESOURCES INC. and its affiliates and subsidiaries (collectively, “NOVAGOLD” or the “Company”) operates in the mining industry, focused on the exploration for and development of gold and copper mineral properties. The Company has no operations or realized revenues from its planned principal business purpose. The Company’s principal assets include a 50% interest in the Donlin Gold project in Alaska, U.S.A. and a 50% interest in the Galore Creek project in British Columbia, Canada. The Condensed Consolidated Interim Financial Statements of NOVAGOLD are unaudited. In the opinion of management, all adjustments and disclosures necessary for a fair presentation of these interim statements have been included. The results reported in these interim statements are not necessarily indicative of the results that may be reported for the entire year. These interim statements should be read in conjunction with NOVAGOLD’s Consolidated Financial Statements for the year ended November 30, 2013. The year-end balance sheet data was derived from the audited financial statements and certain information and footnote disclosures required by United States generally accepted accounting principles (“U.S. GAAP”) have been condensed or omitted. The functional currency for the Company’s Canadian operations is the Canadian dollar and the functional currency for the Company’s U.S. operations is the U.S. dollar. References to “$” refer to United States currency and “C$” to Canadian currency. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Recently adopted accounting pronouncements Development Stage Entities In June 2014, Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) guidance was issued eliminating the concept of a development stage entity (DSE) from U.S. GAAP and clarified that the disclosures under risks and uncertainties guidance are also applicable to these entities. Entities that are in their development stage are no longer required to present and disclose incremental information, such as inception-to-date information. The Company elected early application of the new standard applied retrospectively. Application of the new guidance had no impact on the consolidated financial position, results of operations or cash flows. Recently issued accounting pronouncements Presentation of Financial Statements – Going Concern In August 2014, ASC guidance was issued that explicitly requires management to assess an entity’s ability to continue as a going concern, and to provide related footnote disclosures in certain circumstances. This standard is effective for the Company’s fiscal year ending November 30, 2017, and for annual periods and interim periods thereafter. Early application is permitted.The Company does not expect the updated guidance to have a material impact on the consolidated financial position, results of operations or cash flows. Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period In June 2014, ASC guidance was issued to update the guidance on performance stock awards. The guidance requires that a performance target that affects vesting and that could be achieved after the requisite service period is treated as a performance condition. This standard is effective for the Company’s fiscal year beginning December 1, 2016. Early application is permitted. The Company does not expect the updated guidance to have a material impact on the consolidated financial position, results of operations or cash flows. Revenue from Contracts with Customers In May 2014, ASC guidance was issued to amend the guidance for revenue recognition to replace numerous, industry-specific requirements and to converge areas under this topic with those of the International Financial Reporting Standards. The guidance implements a five-step process for customer contract revenue recognition that focuses on transfer of control, as opposed to transfer of risk and rewards. The amendment also requires enhanced disclosures regarding the nature, amount, timing and uncertainty of revenues and cash flows from contracts with customers. Other major provisions include the capitalization and amortization of certain contract costs, ensuring the time value of money is considered in the transaction price, and allowing estimates of variable consideration to be recognized before contingencies are resolved in certain circumstances. The amendments in this guidance are effective for the Company’s fiscal year beginning December 1, 2017. Entities can transition to the standard either retrospectively or as a cumulative-effect adjustment as of the date of adoption. Early adoption is prohibited. The Company does not expect the updated guidance to have a significant impact on the consolidated financial position, results of operations or cash flows. 6 Discontinued Operations In April 2014, ASC guidance was issued related to discontinued operations which changed the criteria for determining which disposals can be presented as discontinued operations and modified related disclosure requirements. The updated guidance requires an entity to only classify discontinued operations due to a major strategic shift or a major effect on an entity’s operations in the financial statements. The updated guidance will also require additional disclosures relating to discontinued operations. The update is effective prospectively for the Company’s fiscal year beginning December 1, 2015. Early application is permitted. The Company does not expect the updated guidance to have an impact on the consolidated financial position, results of operations or cash flows. NOTE 3 – SEGMENTED INFORMATION Operating segments are reported in a manner consistent with the internal reporting provided to the chief operating decision-maker. The chief operating decision-maker, who is responsible for allocating resources and assessing performance of the operating segments, has been identified as the Company’s Chief Executive Officer. The Company has one operating segment in exploration and development of mineral properties. The Chief Executive Officer considers the business from a geographic perspective through the performance of our investments in affiliates. Segment information is provided on each of the material projects individually in Note 5. NOTE 4 – INVESTMENTS At August 31, 2014 Cost Unrealized Fair Value Basis Gain Loss Basis Current: Term deposits $ $
